Title: Richard Cranch to John Adams, 30 October 1781
From: Cranch, Richard
To: Adams, John


     
      Dear Bror.
      Boston Octr. 30th. 1781
     
     I am just come from Braintree, and hear a Vessell is to sail for France directly: I have only time to enclose you two Hand-Bills, on the Contents of which I heartily congratulate you.—American Affairs never wore a more agreeable Aspect than at present. I want to hear how this News will be relish’d at St. James’s.
     Captains Brown, and Skinner are arriv’d from Amsterdam last Week, and Capt. Newman about three Weeks ago. Hayden was parted within the North Sea soon after they sailed. Mr. J. Temple and Mr. Guild came Passengers in Capt. Brown who arriv’d at Cape Ann. Have seen both of them, but they bro’t no letters to Town with them from you or Mr. Thaxter. Mr. Temple supposes there are Letters on board, but they are to be sent to Newbury to Mr. Tracy. A few Things for your Lady are come to hand by Capt. Skinner. We long to hear from Cousn. Charley who is suppos’d to be on board the Frigate.
     Your Daughter is in town at Doctr. Welsh’s. I saw her this Morning. Your dear Lady was well yesterday and Master Tommy also. I have only time to say that we are all well, and that I am with every sentiment of Esteem and Respect your affectionate Bror.,
     
      Richard Cranch
     
    